SUMMARY ORDER
Jay H. Schafrann, an attorney, appeals from a judgment of the district court insofar as that judgment dismissed his demand for attorney’s fees, calculated on a quantum meruit basis, from defendant Edmond Karam. We assume the reader’s familiarity with the facts, procedural context, and specification of appellate issues.
The district court found that Karam did not prove the reasonable value of his services. We agree. Schafrann’s vague, internally contradictory, and unsupported testimony did not satisfy his burden of proving the reasonable value of his services. See Mar Oil v. Morrissey, 982 F.2d 830, 841 (2d Cir.1993) (citing New York cases holding that no quantum meruit award is appropriate where attorney did not produce time records or work product or when attorney offered only non-contemporaneous records that did not specify services performed or time spent).
We therefore affirm the judgment of the district court.